      Case 4:20-cv-03968 Document 1 Filed on 11/20/20 in TXSD Page 1 of 19




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


 US SYNTHETIC CORPORATION,
                                                              CIVIL ACTION NO.
      Plaintiff,
                                                              COMPLAINT FOR PATENT
 v.                                                           INFRINGEMENT

 ILJIN DIAMOND CO., LTD.; ILJIN HOLDINGS                      DEMAND FOR JURY TRIAL
 CO., LTD.; ILJIN USA INC.; ILJIN EUROPE
 GMBH; ILJIN JAPAN CO., LTD.; ILJIN CHINA
 CO., LTD.,

      Defendants.



                             COMPLAINT AND JURY DEMAND

       Plaintiff US Synthetic Corporation (“US Synthetic” or “Plaintiff”), by its undersigned

counsel, for its Complaint against Iljin Diamond Co., Ltd. (“Iljin Diamond”), Iljin Holdings Co.,

Ltd. (“Iljin Holdings”), Iljin USA Inc. (“Iljin USA”), Iljin Europe GmbH (“Iljin Germany”), Iljin

Japan Co., Ltd. (“Iljin Japan”) and Iljin China Co., Ltd. (“Iljin China”) (collectively,

“Defendants”), states and alleges upon information and belief as follows:

                                  NATURE OF THE ACTION

       1.      This is a civil action for patent infringement of U.S. Patent Nos. 10,508,502 (“the

’502 Patent”), and 10,507,565 (“the ’565 Patent”) (collectively, “patents-in-suit”) arising under

the United States Patent Laws, Title 35, United States Code, § 1, et. seq., and in particular under

35 U.S.C. § 271.

       2.      The patents-in-suit are related to polycrystalline diamond (“PCD”) and

polycrystalline diamond compacts (“PDC” or “PDCs”). A true and accurate copy of the ’502
      Case 4:20-cv-03968 Document 1 Filed on 11/20/20 in TXSD Page 2 of 19




Patent is attached hereto as Exhibit A. A true and accurate copy of the ’565 Patent is attached

hereto as Exhibit B.

                                         THE PARTIES

       3.      US Synthetic is a corporation organized and existing under the laws of the State

of Delaware and maintains a place of business at 1260 South 1600 West, Orem, Utah 84058.

       4.      US Synthetic is a subsidiary of ChampionX Corporation, which is headquartered

at 2445 Technology Forest Blvd., Building 4, Suite 1200, The Woodlands, Texas 77381.

       5.      Iljin Holdings is a corporation existing and organized under the laws of the

Republic of Korea, having a principal place of business at Iljin Building, 45, Mapo-daero, Mapo-

gu, Seoul, Republic of Korea.

       6.      Iljin Holdings is in the business of, inter alia, manufacturing, marketing, and

selling PDC products throughout the United States, including in Texas.

       7.      Iljin Diamond is a corporation existing and organized under the laws of the

Republic of Korea, having a principal place of business at Iljin Building, 45, Mapo-daero, Mapo-

gu, Seoul, Republic of Korea.

       8.      Iljin Diamond is in the business of, inter alia, manufacturing, marketing, and

selling PDC products throughout the United States, including in Texas in concert with Iljin

Holdings.

       9.      Iljin USA is a corporation existing and organized under the laws of Texas, having

a principal place of business at 15995 N. Barkers Landing Rd. #310, Houston TX 77079, USA.

       10.     Iljin USA is in the business of, inter alia, manufacturing, marketing, and selling

PDC products throughout the United States, including in Texas in concert with Iljin Holdings.




                                                 2
      Case 4:20-cv-03968 Document 1 Filed on 11/20/20 in TXSD Page 3 of 19




        11.     Iljin Germany is a corporation existing and organized under the laws of Germany,

having a principal place of business at Kölner Str. 3, 65780 Eschborn, Germany.

        12.     Iljin Germany is in the business of, inter alia, manufacturing, marketing, and

selling PDC products throughout the United States, including in Texas in concert with Iljin

Holdings.

        13.     Iljin Japan is a corporation existing and organized under the laws of Japan, having

a principal place of business at Hamamatsucho General B/L 7F, 2-2-15, Hamamatsu-cho,

Minato-ku, Tokyo, 105-0013, Japan.

        14.     Iljin Japan is in the business of, inter alia, manufacturing, marketing, and selling

PDC products throughout the United States, including in Texas in concert with Iljin Holdings.

        15.     Iljin China is a corporation existing and organized under the laws of China,

having a principal place of business at 3F-C, BaoNa B/D (LP Tower), NC.25, Xianfeng St.,

Minhang District, Shanghai, 201103, China.

        16.     Iljin China is in the business of, inter alia, manufacturing, marketing, and selling

PDC products throughout the United States, including in Texas in concert with Iljin Holdings.

        17.     Defendants are properly joined under Fed. R. Civ. P. 20(a)(2) because they have

acted in concert with each other to develop, manufacture, import, market and/or sell the Accused

Products and associated services in this district and throughout the United States, such that the

relief requested in this action, arises out of the same transaction, occurrence, or series of

transactions and will require resolution of common questions of law and/or fact.

                                 JURISDICTION AND VENUE

        18.     Plaintiff incorporates by reference the prior paragraphs of this Complaint as if

fully set forth herein.



                                                  3
      Case 4:20-cv-03968 Document 1 Filed on 11/20/20 in TXSD Page 4 of 19




        19.     This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

        20.     This Court has personal jurisdiction over Defendants by virtue of, inter alia, their

systematic and continuous contacts with Texas and because Defendants infringe the ’502 and

’565 Patents in Texas and in this judicial district. Among other things Defendants have offered

for sale and sold, and continue to offer for sale and sell their infringing 1613 SSI products for

importation, promotion, sales and distribution to resellers and end users throughout the United

States, including in Texas and in this judicial district.

        21.     Defendants participate in or import into the United States, sell for importation into

the United States, and/or sell after importation into the United States, one or more infringing

products. Iljin Diamond manufactures industrial diamond products for the oil and gas industry

and has “global business marketing infrastructure . . . established in Europe, Japan, Americas,

China, etc.” for its products. Exhibit C. On its website, Iljin specifically features PDC products,

stating that “PDC products of ILJIN Diamond have excellent durability, wear resistance, impact

resistance and thermal resistance, saving the total drilling time.” Exhibit D. In a June 5, 2019,

interview with Yonhap, Iljin president Byeon Jung-chul stated that “Iljin Diamond plans to step

up its sales pitch with its polycrystalline diamond compact (PDC) cutter, which took nearly 10

years to develop, to capitalize on the growing U.S. drill market.” Exhibit E. Mr. Jung-chul also

noted that “U.S. companies are leading the oil drilling industry and we expect to double our

growth there . . . . We are thinking of expanding our production line late this year to meet the

growing demand.” Exhibit E.

        22.     Defendants have thus infringed and continue to infringe the patents-in-suit

directly, contributorily, and by inducement in the United States, in Texas and in this district.

Defendants derive substantial revenue from their sales of infringing products to oil and gas



                                                   4
        Case 4:20-cv-03968 Document 1 Filed on 11/20/20 in TXSD Page 5 of 19




customers in Texas and in this judicial district, and Defendants purposefully avail themselves of

the privilege of conducting activities in Texas, thus invoking the benefits and protections of the

laws of Texas.

         23.     Venue is proper in this judicial district under 28 U.S.C. §§ 1391(b) and (c) against

Defendants Iljin Holdings, Iljin Diamond, Iljin Germany, Iljin Japan and Iljin China because they

are incorporated in foreign states and may be sued in any judicial district in the United States in

which they are subject to the court’s personal jurisdiction.

         24.     Venue is proper in this judicial district under 28 U.S.C. § 1400(b) against Iljin

USA because Iljin USA is incorporated in, resides in, has a regular and established business in

and has committed acts of infringement in Texas and in this District.

                                               FACTS

         25.     US Synthetic is headquartered in Orem, Utah, and is a leading designer and

supplier of polycrystalline diamond1 products for use in drill bits, bearings, and other industrial

applications. The polycrystalline diamond may be used to make polycrystalline diamond

compacts or “PDCs.” PDCs can be shaped as cylindrical parts, as shown in the picture below.

Drill bit manufacturers purchase and use PDCs as cutters for rotary drill bits, also shown below.




                 PDC cutters                            Drill bit with PDC cutters



1
    Polycrystalline diamond is often referenced in the industry as “PCD.”
                                                   5
      Case 4:20-cv-03968 Document 1 Filed on 11/20/20 in TXSD Page 6 of 19




       26.     The PDCs provide a hard, durable cutting surface for earth-boring applications,

including drilling for oil and gas resources. PDCs can also be used in other harsh, high-wear, or

high-temperature applications, such as thrust-bearing assemblies, radial-bearing assemblies,

wire-drawing dies, artificial joints, machining elements, and heat sinks.

       27.     US Synthetic has invested millions of dollars in the United States in

plant/equipment and labor to research, develop, and manufacture polycrystalline diamond and

PDC products. US Synthetic is well known as a market leader in PDC technologies.

       28.     US Synthetic has protected innovative PDC technologies with the patents at issue

in this case. US Synthetic’s patent rights include the ’502 and ’565 Patents. US Synthetic is the

assignee and owner of each of the patents-in-suit.

       29.     The ’502 Patent is entitled “Polycrystalline Diamond Compact.” The ’502 Patent

issued on December 17, 2019, based on an application (Application No. 16/358,281) filed on

March 19, 2019, which is a continuation of Application No. 13/789,099, filed March 7, 2013,

now U.S. Patent No. 10,287,822, which is a continuation of 13/623,764, filed on September 20,

2012, now U.S. Patent No. 8,616,306, which is a continuation of Application No. 12/690,998,

filed January 21, 2010, now U.S. Patent No. 8,297,382, which is a continuation-in-part of

Application No. 12/244,960, filed on October 3, 2008, now U.S. Patent No. 7,866,418. The ’502

Patent will expire no sooner than October 3, 2028.

       30.     The ’565 Patent is entitled “Polycrystalline Diamond, Polycrystalline Diamond

Compacts, Methods of Making Same, and Applications.” The ’565 Patent issued on December

17, 2019, based on an application (Application No. 15/080,379) filed on March 24, 2016, which

is a continuation of Application No. 13/486,578, filed on June 1, 2012, now U.S. Patent No.



                                                 6
      Case 4:20-cv-03968 Document 1 Filed on 11/20/20 in TXSD Page 7 of 19




9,315,881, which is a continuation-in-part of Application No. 12/858,906, filed on August 18,

2010, now U.S. Patent No. 9,459,236, which is a division of Application No. 12/244,960, filed

on October 3, 2008, now U.S. Patent No. 7,866,418. The ’565 Patent will expire no sooner than

October 3, 2028.

                                THE ACCUSED PRODUCTS

       31.     The Accused Products include PDC products, including products designed for use

in the oil and gas industry.

       32.     The IPDC-UP8N and -UP9N PDC products sold by Defendants are exemplary

Accused Products, and by themselves infringe at least the following Asserted Claims of the ’502

and ’565 Patents:

                                            ’502 Patent      ’565 Patent
                        Infringed Claims    1, 2, 4, 8-11,   1-4, 6-10, 14,
                                            15, 21           15, 18, 22-24

             Table 1. List of Claims Infringed by the Exemplary IPDC-UP8N PDC Products

       33.     According to an analysis of sample products and Iljin’s own product descriptions,

Defendants have infringed and continue to infringe at least the Asserted Claims of each of the

Asserted Patents, as set forth in the chart above. Defendants infringe the Asserted Claims of the

Asserted Patents literally and/or under the doctrine of equivalents by making and selling

products that infringe, by importing those products into the United States to offer them for sale,

and/or by selling those products within the United States after importation.




                                                 7
      Case 4:20-cv-03968 Document 1 Filed on 11/20/20 in TXSD Page 8 of 19




                                  FIRST CLAIM FOR RELIEF

                           Patent Infringement of the ’502 Patent Under
                                          35 U.S.C. § 271

       34.     US Synthetic incorporates by reference every allegation set forth in the foregoing

paragraphs of this Complaint as if fully set forth and restated herein.

       35.     Defendants, without the authority or consent of US Synthetic, have been

importing, offering to sell and selling, and continuing to offer and sell, in the United States

Accused Iljin Products that infringe at least claims 1, 2, 4, 8-11, 15 and 21 of the ’502 Patent.

       36.     The chart below sets forth exemplary infringement contentions for claim 1 of the

’502 Patent based at least in part upon testing performed by US Synthetic:

                                           ’502 Patent
        Claim 1                                    Accused Products
 [1] A polycrystalline
 diamond compact,
 comprising:




                            Pictured above is an example of Iljin’s IPDC-UP8N cutter. The
                            cutter is a polycrystalline diamond compact.
 [2] a polycrystalline      An exemplary IPDC-UP8N cutter includes a polycrystalline
 diamond table, at least    diamond table. The polycrystalline diamond table contains at least
 an unleached portion       an unleached region as evidenced by the chart below:
 of the polycrystalline
 diamond table
 including:




                                                  8
     Case 4:20-cv-03968 Document 1 Filed on 11/20/20 in TXSD Page 9 of 19




                                          ’502 Patent
        Claim 1                                   Accused Products




                            The image above shows the presence of at least one metal solvent
                            catalyst, cobalt, in at least an unleached portion of the
                            polycrystalline diamond table of an exemplary IPDC-UP8N cutter.
[3] a plurality of
diamond grains
bonded together via
diamond-to-diamond
bonding to define
interstitial regions, the
plurality of diamond
grains exhibiting an
average grain size of
about 50 μm or less;
and




                            The image above shows a plurality of diamond grains of an
                            exemplary IPDC-UP8N cutter. The EBSD average grain size of the
                            imaged region is 4.02 μm.




                                                9
    Case 4:20-cv-03968 Document 1 Filed on 11/20/20 in TXSD Page 10 of 19




                                         ’502 Patent
        Claim 1                                  Accused Products
[4] a catalyst
occupying at least a
portion of the
interstitial regions;




                          A catalyst occupies at least a portion of the interstitial regions of an
                          exemplary IPDC-UP8N cutter as evidenced by the chart above.
[5] wherein the           The unleached portion of the polycrystalline diamond table of an
unleached portion of      exemplary IPDC-UP8N cutter exhibits a coercivity of 160.6 Oe.
the polycrystalline
diamond table exhibits
a coercivity of about
115 Oe to about 250
Oe;

[6] wherein the         The unleached portion of the polycrystalline diamond table of an
unleached portion of    exemplary IPDC-UP8N cutter exhibits a specific permeability of
the polycrystalline     0.084 G·cm3/(g·Oe).
diamond table exhibits
a specific permeability
less than about 0.10
G·cm3/g·Oe; and

[7] a substrate bonded    A substrate bonded to the polycrystalline diamond table along an
to the polycrystalline    interfacial surface is present in an exemplary cutter, the interfacial
diamond table along       surface exhibiting a substantially planar topography. The ratio of a
an interfacial surface,   surface area of an exemplary cutter’s planar interfacial surface to a
the interfacial surface   surface area of an exemplary cutter’s substantially planar interfacial
exhibiting a              surface is 0.9543.
substantially planar
topography;




[8] wherein a lateral     An exemplary cutter exhibits a lateral dimension of 1.59 cm.
dimension of the

                                                10
     Case 4:20-cv-03968 Document 1 Filed on 11/20/20 in TXSD Page 11 of 19




                                           ’502 Patent
        Claim 1                                    Accused Products
 polycrystalline
 diamond table is about
 0.8 cm to about 1.9
 cm.


          Table 2. Exemplary Claim Infringement Chart for Claim 1 of the ’502 Patent

       37.      Defendants infringe the Asserted Claims of the ’502 Patent directly and indirectly

by causing direct infringement in the United States. Defendants will have had knowledge of the

’502 Patent and the infringing nature of their Accused Products at least as of the date of service

of this Complaint. Defendants infringe through contributory infringement by selling or offering

for sale to third parties, such as their customers, products that are material parts of the inventions

claimed in the ’502 Patent, knowing that they were especially made or especially adapted to

practice one or more of the claims of the ’502 Patent, and that have no substantial noninfringing

uses, and knowing they are in fact used to directly infringe one or more of those claims, at least

through the allegations in this Complaint. Defendants also infringe the at least one claim of the

’502 Patent indirectly through inducement by, inter alia, importing, offering to sell and/or selling

the Accused Products to third parties, including their customers, with the specific intent that

those third parties directly infringe one or more of the claims of the ’502 Patent. Defendants

actively encourage or aid such infringement through various activities, including descriptions on

their websites and related materials, and know—at least through the allegations in this

Complaint—that the third parties’ acts they have induced, and continue to induce, constitute

infringement.

       38.      Defendants’ infringement of the Asserted Claims of the ’502 Patent has caused

and continues to cause damages and irreparable harm to US Synthetic.



                                                  11
     Case 4:20-cv-03968 Document 1 Filed on 11/20/20 in TXSD Page 12 of 19




                                SECOND CLAIM FOR RELIEF

                         Patent Infringement of the ’565 Patent Under
                                        35 U.S.C. § 271

          39.   US Synthetic incorporates by reference every allegation set forth in the foregoing

paragraphs of this Complaint as if fully set forth and restated herein.

          40.   Defendants, without the authority or consent of US Synthetic, have been

importing, offering to sell and selling, and continuing to offer and sell, in the United States

Accused Iljin Products that infringe at least claims 1-4, 6-10, 14, 15, 18 and 22-24 of the ’565

patent.

          41.   The chart below sets forth exemplary infringement contentions for claim 1 of the

’565 patent based at least in part upon testing performed by US Synthetic:

                                            ’565 Patent
     Claim 1                                      Accused Products
 [1] A
 polycrystalline
 diamond
 compact,
 comprising:




                     Pictured above is an example of Iljin’s IPDC-UP8N product. The cutter is a
                     polycrystalline diamond compact.

 [2] a               An exemplary IPDC-UP8N cutter includes a polycrystalline diamond table.
 polycrystalline     The polycrystalline diamond table contains at least an unleached region as
 diamond table,      evidenced by the chart below:
 at least an
 unleached
 portion of the
 polycrystalline



                                                 12
    Case 4:20-cv-03968 Document 1 Filed on 11/20/20 in TXSD Page 13 of 19




                                            ’565 Patent
     Claim 1                                      Accused Products
diamond table
including:




                      The image above shows the presence of at least one metal solvent catalyst,
                      cobalt, in at least an unleached portion of the polycrystalline diamond table
                      of an exemplary IPDC-UP8N cutter.

[3] a plurality of
diamond grains
directly bonded
together via
diamond-to-
diamond
bonding to
define interstitial
regions, the
plurality of
diamond grains
exhibiting an
average grain
size of about 50
μm or less;
                      The image above shows a plurality of diamond grains of an exemplary
                      IPDC-UP8N cutter. The EBSD average grain size of the imaged region is
                      4.37 μm.




                                                 13
    Case 4:20-cv-03968 Document 1 Filed on 11/20/20 in TXSD Page 14 of 19




                                            ’565 Patent
     Claim 1                                      Accused Products
[4] a catalyst
occupying at
least a portion of
the interstitial
regions;




                     A catalyst occupies at least a portion of the interstitial regions of an
                     exemplary IPDC-UP8N cutter, as evidenced by the chart above.

[5] wherein the      The unleached portion of the polycrystalline diamond table of an exemplary
unleached            IPDC-UP8N cutter exhibits a coercivity of 163.7 Oe.
portion of the
polycrystalline
diamond table
exhibits a
coercivity of
about 115 Oe or
more;

[6] wherein the
unleached
portion of the
polycrystalline
diamond table
exhibits an
average
electrical
conductivity of      The unleached portion of the polycrystalline diamond table of an exemplary
less than about
                     IPDC-UP8N cutter exhibits an average electrical conductivity of 867 S/m.
1200 S/m; and


[7] wherein the      The unleached portion of the polycrystalline diamond table of an exemplary
unleached            IPDC-UP8N cutter exhibits a G-ratio of 2.57E7. The image below shows
portion of the       the cutter following the wet VTL test:
polycrystalline

                                                 14
    Case 4:20-cv-03968 Document 1 Filed on 11/20/20 in TXSD Page 15 of 19




                                 ’565 Patent
     Claim 1                           Accused Products
diamond table
exhibits a Gratio
of at least about
4.0×106; and




[8] a substrate
bonded to the
polycrystalline
diamond table.

                                          Polycrystalline
                                          Diamond Table




                               Substrate




                                     15
     Case 4:20-cv-03968 Document 1 Filed on 11/20/20 in TXSD Page 16 of 19




                                          ’565 Patent
      Claim 1                                   Accused Products
                     The image above demonstrates a substrate bonded to the polycrystalline
                     diamond table of an exemplary IPDC-UP8N cutter.


          Table 3. Exemplary Claim Infringement Chart for Claim 1 of the ’565 Patent

       42.      Defendants infringe the Asserted Claims of the ’565 Patent directly and indirectly

by causing direct infringement in the United States. Defendants will have had knowledge of the

’565 Patent and the infringing nature of its Accused Products at least as of the date of service of

this Complaint. Defendants infringe through contributory infringement by selling or offering for

sale to third parties, such as their customers, products including at least the diamond compacts

identified above, that are material parts of the inventions claimed in the ’565 Patent, knowing

that they were especially made or especially adapted to practice one or more of the claims of the

’565 Patent, and that have no substantial noninfringing uses, and knowing they are in fact used to

directly infringe one or more of those claims, at least through the allegations in this Complaint.

Defendants also infringe at least one claim of the ’565 Patent indirectly through inducement by,

inter alia, importing, offering to sell and/or selling the Accused Products to third parties,

including their customers, with the specific intent that those third parties directly infringe one or

more claims of the ’565 Patent. Defendants actively encourage or aid such infringement through

various activities, including descriptions on their websites and related materials, and know—at

least through the allegations in this Complaint—that the third parties’ acts they have induced,

and continues to induce, constitute infringement.

       43.      Defendants’ infringement of the Asserted Claims of the ’565 Patent has caused

and continues to cause damages and irreparable harm to US Synthetic.




                                                  16
     Case 4:20-cv-03968 Document 1 Filed on 11/20/20 in TXSD Page 17 of 19




                                  DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38, US Synthetic respectfully demands a trial by jury on all

issues properly triable before a jury in this action.

                                      PRAYER FOR RELIEF

        WHEREFORE, US Synthetic requests that this Court enter judgment in its favor on each

and every claim for relief set forth above and award it relief including, but not limited to, the

following:

        A.      The entry of judgement under 35 U.S.C. § 271(a), (b) and/or (c) that Defendants’

making, using, offering to sell, selling or importing of Defendants’ Accused Products prior to the

expiration of the patents-in-suit will infringe, actively induce infringement, and/or contribute to

the infringement of the patents-in-suit under 35 U.S.C. § 271(a), (b) and/or (c);

        B.      The entry of a preliminary and/or permanent injunction, enjoining Defendants and

all persons acting in concert with Defendants from commercially manufacturing, using, offering

for sale, or selling Defendants’ Accused Products within the United States, or importing

Defendants’ Accused Products into the United States, until the expiration of the patents-in-suit,

in accordance with 35 U.S.C. § 283;

        C.      The issuance of an order that Defendants deliver up for destruction all infringing

products in their possession;

        D.      An award to US Synthetic of damages adequate to compensate for Defendants’

infringement pursuant to 35 U.S.C. § 284, in an amount to be determined at trial, as a result of

Defendants’ infringement of the patents-in-suit;




                                                  17
     Case 4:20-cv-03968 Document 1 Filed on 11/20/20 in TXSD Page 18 of 19




       E.      An order determining that, with respect to Defendants, this case is exceptional and

an award of attorney fees, costs and expenses incurred in bringing and prosecuting this case,

pursuant to 35 U.S.C. § 285;

       F.      An award to U.S. Synthetic of its costs in this action; and

       G.      Any other relief as the Court may deem just and appropriate.

Dated: November 20, 2020           Respectfully submitted,


                                    /s/ Miranda Jones
                                   Miranda Jones
                                   Attorney-in-Charge
                                   Texas Bar No. 24065519
                                   Southern District ID No. 1147635
                                   Erin C. Villaseñor
                                   Texas Bar No. 24072407
                                   Southern District ID No. 1114483
                                   PORTER HEDGES LLP
                                   1000 Main St 36th floor,
                                   Houston, Texas 77002
                                   (713) 226-6000 Phone
                                   (713) 228-6000 Fax
                                   mirandajones@porterhedges.com
                                   evillaseñor@porterhedges.com
                                   James R. Barney (pro hac vice to be filed)
                                   james.barney@finnegan.com
                                   Mareesa A. Frederick (pro hac vice to be filed)
                                   mareesa.frederick@finnegan.com
                                   Kelly S. Horn (pro hac vice to be filed)
                                   kelly.horn@finnegan.com
                                   Alexander E. Harding (pro hac vice to be filed)
                                   alexander.harding@finnegan.com
                                   FINNEGAN, HENDERSON, FARABOW,
                                    GARRETT & DUNNER, LLP
                                   901 New York Avenue NW
                                   Washington, DC 20001
                                   Telephone:     (202) 408-4000

                                   Daniel C. Cooley (pro hac vice to be filed)
                                   daniel.cooley@finnegan.com
                                   FINNEGAN, HENDERSON, FARABOW,
                                    GARRETT & DUNNER, LLP

                                                18
Case 4:20-cv-03968 Document 1 Filed on 11/20/20 in TXSD Page 19 of 19




                       1875 Explorer St.
                       Suite 800
                       Reston, VA 20190
                       Telephone:    (571) 203-2700

                       Attorneys for US Synthetic Corporation




                                  19
